      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 POPPINGTON, LLC and
 RAQUEL HORN,
                                           20-cv-8616 (JSR)
           Plaintiffs,
                                           MEMORANDUM ORDER
      -against-

 EDWYNA BROOKS and
 JOHN DOE 1-10,

           Defendants.



JED S. RAKOFF, U.S.D.J.



     Before the Court is another skirmish in the ongoing legal

battle between the novelist Edwyna Brooks and her former

production partners in the film adaptation of her novel

Mafietta. In the last episode, this Court resolved a dispute

over authorship of the Mafietta production, holding after a

three-day bench trial that Ms. Brooks was entitled to sole

authorship, and that Damon Dash and his company, Poppington LLC,

had simply been hired by Ms. Brooks to provide directorial,

marketing, and other services. See Brooks v. Dash, No. 19-cv-

1944 (JSR), 2020 WL 2521311 (S.D.N.Y. May 16, 2020) aff’d ---

Fed. App’x ---, 2021 WL 2816727 (2d Cir.        July 7, 2021). Now,

Poppington (a company of which Dash is the CEO) and Raquel Horn

(a member of Poppington) bring a one-count complaint against


                                  - 1 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 2 of 19



Brooks alleging that Brooks infringed Poppington’s copyright in

a photograph taken by Horn during the production of Mafietta by

using that photograph without authorization on the cover of one

of Brooks’ novels.

     Before the Court is Brooks’ motion to dismiss the complaint

for lack of personal jurisdiction under Rule 12(b)(2), for

insufficient service of process under Rule (12)(b)(5), and for

failure to state a claim under Rule 12(b)(6). The Court held an

evidentiary hearing on the 12(b)(2) and 12(b)(5) motions and

issued a bottom-line order denying Brooks’ motion as to personal

jurisdiction and service of process. See ECF 38. Cf. Mones v.

Commercial Bank of Kuwait, S.A.K., 204 Fed. App’x. 988, 989-90

(2d Cir. 2006) (“[T]he district court erred in failing to

determine whether it had valid personal jurisdiction over

[defendant] before proceeding to the merits of [plaintiff’s

claim.]”). Now, after hearing argument on the Rule 12(b)(6)

aspects of the motion, the Court denies the motion in full for

the reasons set forth below.

                        I.    THRESHOLD ISSUES

     Brooks moved for dismissal under Fed. R. Civ. P. 12(b)(2)

for lack of personal jurisdiction and under Fed. R. Civ. P.

12(b)(5) for deficient service of process. As noted, the Court

has already denied these aspects of Brooks’ motion in a bottom-



                                  - 2 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 3 of 19



line order. See ECF 38. It now elaborates the reasons for this

denial.

A.   Personal Jurisdiction

     Brooks, who is not a New York resident, moves to dismiss

the complaint for lack of personal jurisdiction, arguing that

she “has no contacts at all with the State of New York.” Mot.

12. Plaintiffs respond that specific personal jurisdiction

exists because their lawyer was able to purchase a copy of

Mafietta through Amazon.com and have it shipped to New York. Pl.

Opp., ECF 32 at 4.

     Determining personal jurisdiction in New York involves a

two-step analysis: first, the Court must determine whether

jurisdiction exists under New York’s general jurisdiction or

long-arm statute; then, if the statutory requirements are

satisfied, the Court proceeds to determine whether the exercise

of personal jurisdiction comports with the Due Process Clause.

Minnie Rose LLC v. Yu, 169 F. Supp. 3d 504, 512 (S.D.N.Y. 2016).

But since the due process analysis “overlaps significantly” with

the analysis under New York’s long-arm statute, the Court will

here treat them together. See id. at 515 (citing Best Van Lines,

Inc. v. Walker, 490 F.3d 239, 247 (2d Cir. 2007)).

     CPLR § 302(a)(1), New York’s long-arm statute, provides for

specific personal jurisdiction over any non-domiciliary that

“transacts any business within the state or contracts anywhere

                                  - 3 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 4 of 19



to supply goods or services in the state.” “New York courts

define ‘transacting business’ as purposeful activity—'some act

by which the defendant purposefully avails itself of the

privilege of conducting activities within the forum state, thus

invoking the benefits and protections of its laws.’” Best Van

Lines, 490 F.3d at 246. “Proof of one transaction in New York is

sufficient to invoke jurisdiction, even though the defendant

never enters New York, so long as the defendant’s activities

here were purposeful and there is a substantial relationship

between the transaction and the claim asserted.” Eades v.

Kennedy, PC Law Offices, 799 F.3d 161, 168 (2d Cir. 2015).

     Plaintiffs correctly argue that someone subjects herself to

personal jurisdiction in New York by conducting retail sales and

shipping goods into the state. The Second Circuit has found, for

instance, that the “single act of shipping a counterfeit ... bag

might well be sufficient, by itself, to subject [a defendant] to

the jurisdiction of a New York court under section 302(a)(1).”

Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 170 (2d

Cir. 2010). Brooks does not contest that she maintains a website

through which she advertises and sells the Mafietta series. Nor

does she dispute that the website contains hyperlinks through

which buyers in New York can purchase the Mafietta books.

Indeed, counsel for Plaintiffs purchased the book through

Brooks’ author page on Amazon.com and had it shipped to New

                                  - 4 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 5 of 19



York. See ECF 31 ¶ 9; ECF 31-6. If the sales transaction

initiated by clicking the link on Brooks’ website was

consummated on the site, the transacting business inquiry would

likely end there and support finding personal jurisdiction over

Brooks.

     The complicating factor -- on which the defendant hangs her

hat -- is that Brooks’ book sales are effectuated not through

her website but through Amazon.com, a third-party. See ECF

31 ¶ 9. When a potential buyer clicks the link to purchase a

book on Brooks’ website, they are redirected to a purchase page

on Amazon.com. Amazon, not Brooks, handles the logistics of

printing, collecting payment for, and shipping the books.

     Where sellers use a third party like Amazon or eBay to sell

their goods into New York, courts in this district have drawn a

distinction between occasional sellers who use a third-party to

sell a good to a buyer who happens to be in the forum state, and

commercial vendors who use the third party to establish regular

business with the state. Lifeguard Licensing Corp. v. Ann Arbor

T-Shirt Co., LLC, 2016 WL 3748480, at *3 (S.D.N.Y. Jul. 8,

2016). Jurisdiction is proper as to sellers in the latter

category. Id.; compare EnviroCare Tech. LLC v. Simanovsky, 2012

WL 2001443 (E.D.N.Y. Jun. 4, 2012) (finding jurisdiction where

defendants sold infringing products nationwide, in at least

46,000 separate transactions, and exclusively through Amazon and

                                  - 5 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 6 of 19



eBay), with Boschetto v. Hansing, 539 F.3d 1011, 1019 (9th Cir.

2008) (finding no jurisdiction because the plaintiff did “not

allege that any of the Defendants [were] using eBay to conduct

business generally”).

     Brooks’ purpose and volume of sales place her in the latter

category of commercial vendors conducting regular business

through Amazon, thereby creating the factual predicate for this

Court to exercise personal jurisdiction. As she testified,

Brooks uses Amazon so that she personally does not “have to deal

with inventory and mailing” to foreign buyers but can still reap

the rewards of her sales to them. June 22, 2021 Evidentiary

Hearing Transcript 19:8-9. Brooks sells her books exclusively

through Amazon and estimates that she has sold 1,500 books

through the platform in the last 5 years. Even though Brooks did

not personally manage the individual transactions fulfilled

through Amazon, her internet activities sought to -- and did --

establish regular business with foreign jurisdictions, including

New York. That plaintiffs’ counsel purchased the allegedly

infringing book through Amazon and had it shipped to New York

creates the requisite nexus between Brooks’ Amazon sales, a New

York transaction, and the claim asserted. See Eades, 799 F.3d at

168. Accordingly, specific personal jurisdiction over Brooks is

proper under § 302(a)(1), and the Court’s exercise of that

jurisdiction comports with the Due Process Clause.

                                  - 6 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 7 of 19



B.   Service of Process

     Brooks also moves to dismiss the complaint under Rule

12(b)(5) for insufficient service of process. Plaintiffs filed

an affidavit of service on March 31, 2021, where a process

server swore that he served Anthony Brooks, the defendant’s

husband, at their home in Hawaii. ECF 21 & 22. Anthony Brooks,

however, affirmed that “no one gave [him] any documents on March

31, 2021 at any time.” ECF 25.

     A process server’s sworn statement of service creates a

presumption that service has been effectuated in the manner so

described. Old Republic Ins. Co. v. Pac. Fin. Servs. of Am.,

Inc., 301 F.3d 54, 57 (2d Cir. 2002). A defendant’s affidavit

denying service can “rebut[] the presumption of proper service

established by the process server's affidavit and necessitate[ ]

an evidentiary hearing,” assuming that “the defendant swear[] to

specific facts to rebut the statements in the process server’s

affidavits.” Id. In such situations, the plaintiff bears the

burden of establishing proper service by a preponderance of the

evidence. Skyline Agency, Inc. v. Ambrose Coppotelli, Inc., 502

N.Y.S.2d 479, 483-484 (2d Dep’t 1986).

     Having received the competing affidavits, the Court

convened an evidentiary hearing and heard testimony from the

process server and Mr. Brooks. At the hearing, Mr. Brooks

clarified that the process server did show up at his house on

                                  - 7 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 8 of 19



March 31, 2021 and attempt to serve him with the relevant legal

documents. Mr. Brooks refused to take the documents, however,

forcing the process server to leave them at the doorstep.

     Under the circumstances, depositing the relevant legal

documents at the Brooks’ doorstep suffices for proper service.

Under Fed. R. Civ. P. 4(e)(2)(B), service can be effectuated by

“leaving a copy of each at the individual’s dwelling or usual

place of abode with someone of suitable age and discretion who

resides there.” Where, as here, “the defendant attempts to evade

service or refuses to accept delivery after being informed by

the process server of the nature of the papers, it usually is

sufficient for the process server to touch the party to be

served with the papers and leave them in defendant's presence

or, if a touching is impossible, simply to leave them in the

defendant's physical proximity.” 4A Wright & Miller, Federal

Practice and Procedure, § 1095 (3d ed. 2002). Accordingly,

Brooks has been properly served, and the Rule 12(b)(5) leg of

her motion is denied.

                   II.   Failure to State a Claim

     The court now turns to the prong of Brooks’ motion seeking

the complaint’s dismissal for failure to state a claim. First,

she asserts the doctrine of res judicata, arguing that

Poppington’s complaint is barred by both issue preclusion and

claim preclusion. Brooks also asserts authorship of the photo

                                  - 8 -
      Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 9 of 19



under two copyright doctrines -- derivative work and work made

for hire -- arguing that Horn is not entitled to claim copyright

over the photograph in question. Brooks fails to explain how any

of these doctrines applies to the facts alleged in the

Complaint.

     Before discussing these arguments, however, reference must

be made to another possible problem that, while never raised by

Brooks, cannot be ignored by the Court. This problem is that the

Complaint fails to allege that the photograph’s copyright is

registered with the U.S. Copyright Office. Registration is an

indispensable prerequisite to a plaintiff having the statutory

standing to bring an infringement action. See 17 U.S.C.

§ 411(a). The Complaint does allege that Horn has filed a

“pending” copyright registration application. See ECF 1 ¶ 1. But

the Supreme Court has squarely held that a copyright application

alone does not create standing to bring an infringement action.

Fourth Est. Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S.

Ct. 881, 886 (2019). This fundamental failure would ordinarily

justify dismissal. But doing so here would likely lead only to

an amended complaint, since the official records of the

Copyright Office confirm that the photograph is, in fact,

registered with the Copyright Office. Therefore, in the interest

of judicial economy, the Court will take judicial notice of the



                                  - 9 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 10 of 19



copyright registration and excuse Plaintiffs’ failure to plead

that basic element of an infringement claim.

A.   Res Judicata

     Turning to Brooks’ own arguments, Brooks first argues that

the instant suit is barred by doctrines of issue preclusion

(also known as collateral estoppel) and claim preclusion, “which

are collectively referred to as ‘res judicata.’ Under the

doctrine of claim preclusion, a final judgment forecloses

successive litigation of the very same claim, whether or not

relitigation of the claim raises the same issues as the earlier

suit.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (internal

quotation marks and citations omitted). Issue preclusion, by

contrast, “bars successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination

essential to the prior judgment, even if the issue recurs in the

context of a different claim.” Id. “A court may consider a res

judicata defense on a Rule 12(b)(6) motion to dismiss when the

court's inquiry is limited to the plaintiff's complaint,

documents attached or incorporated therein, and materials

appropriate for judicial notice.” TechnoMarine SA v. Giftports,

Inc., 758 F.3d 493, 498 (2d Cir. 2014).

     1.   Issue Preclusion

     Brooks’ motion to dismiss recites the rule for issue

preclusion, suggesting without specific analysis that the

                                - 10 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 11 of 19



doctrine undermines the claims brought by Horn and Poppington in

this suit. Mot. 8-9. This is not enough to carry her burden of

establishing the affirmative defense.

     Issue preclusion bars litigation of an issue where: “‘(1)

the identical issue was raised in a previous proceeding; (2) the

issue was actually litigated and decided in the previous

proceeding; (3) the party had a full and fair opportunity to

litigate the issue; and (4) the resolution of the issue was

necessary to support a valid and final judgment on the merits.’”

Proctor v. LeClaire, 715 F.3d 402, 414 (2d Cir. 2013) (quoting

Ball v. A.O. Smith Corp., 451 F.3d 66, 69 (2d Cir.2006)). As

relevant here, “[t]he burden of showing that the issues are

identical and were necessarily decided in the prior action rests

with the party seeking to apply issue preclusion.” Id. (quoting

Kulak v. City of New York, 88 F.3d 63, 72 (2d Cir. 1996)). Here,

Brooks invokes issue preclusion without identifying the specific

issue she seeks to estop Horn and Poppington from litigating.

Therefore, Brooks cannot establish the affirmative defense of

collateral estoppel.

     2.   Claim Preclusion

     Brooks also argues that the instant copyright infringement

suit is barred by claim preclusion because “Poppington LLC was

legally obligated to add the dispute to the litigation in Brooks

v. Dash, [19-cv-1944 (JSR)].” Mot. 11. “Under claim preclusion,

                                - 11 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 12 of 19



a final judgment forecloses successive litigation of the very

same claim, whether or not relitigation of the claim raises the

same issues as the earlier suit. The doctrine precludes not only

litigation of claims raised and adjudicated in a prior

litigation between the parties (and their privies), but also of

claims that might have been raised in the prior litigation but

were not.” Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees,

Inc., 779 F.3d 102, 107–08 (2d Cir. 2015). The party invoking

the affirmative defense of claim preclusion “‘must show that

(1) the previous action involved an adjudication on the merits;

(2) the previous action involved the plaintiffs or those in

privity with them; [and] (3) the claims asserted in the

subsequent action were, or could have been, raised in the prior

action.’” TechnoMarine, 758 F.3d at 499 (quoting Monahan v.

N.Y.C. Dep't of Corr., 214 F.3d 275, 285 (2d Cir.2000)).

Plaintiffs dispute the second and third elements.

     With respect to the second element, Plaintiffs point out

that co-plaintiff Horn was not a party to the prior action and

states that “there is no evidence (in any of the submissions)

that suggests there is privity between plaintiff Horn and that

of ... Poppington LLC such that Poppington could have registered

a copyright for the photo and plead its own claim for copyright

infringement in the prior action.” Mot. 7. However, 2020

California Department of State records list Horn as a member of

                                - 12 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 13 of 19



Poppington. See ECF 35-1. Moreover, the Complaint alleges that

Horn “assigned [the photograph] to Poppington LLC.” ECF 1 ¶ 8.

The Second Circuit has adopted a flexible definition for privity

in the claim preclusion context: “The issue is one of substance

rather than the names in the caption of the case; the inquiry is

not limited to a traditional privity analysis.” Alpert's

Newspaper Delivery Inc. v. The New York Times Co., 876 F.2d 266,

270 (2d Cir. 1989). Horn’s relationship to Poppington, a

defendant in the prior case, would appear to satisfy the second

element of claim preclusion.

     However, there is no need to decide whether Horn is subject

to preclusion under the doctrine of privity, because Plaintiffs

convincingly dispute the third element, i.e., whether the claims

were or could have been brought previously. At a basic level,

Brooks fails to establish that the instant copyright claim

should have been litigated in the first episode of this legal

battle. Brooks argues that Horn first raised the issue of the

photograph’s use on the book cover on July 15, 2019, before

discovery closed in Brooks v. Dash, and that Dash/Poppington

should have brought an infringement claim at that time, since

they knew the claim was related to the prior dispute.1 However,




     1 Brooks relies on emails docketed in Brooks v. Dash to
establish this timeline. See Mot. 11 (citing Brooks v. Dash, 19-
cv-1944 (JSR), ECF 107-1). The Court assumes, without deciding,
                                - 13 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 14 of 19



Brooks cites no authority and provides no explanation for why

Poppington, one of the defendants in Brooks v. Dash, and Horn, a

non-party to the prior suit, were required to litigate this

photographic copyright issue as a counterclaim when Brooks sued

to establish authorship of the film adaptation of Mafietta.

     Plaintiffs also successfully resist the third element of

claim preclusion by arguing that the instant infringement claim

was not available before the prior judgment, since Horn had not

yet registered the copyright. The Second Circuit has explained

that “[w]hether a claim that was not raised in the previous

action could have been raised therein ‘depends in part on

whether the same transaction or connected series of transactions

is at issue, whether the same evidence is needed to support both

claims, and whether the facts essential to the second were

present in the first.’” TechnoMarine, 758 F.3d at 499 (quoting

Woods v. Dunlop Tire Corp., 972 F.2d 36, 38 (2d Cir.1992)).

Crucially, in this context “claim preclusion will not bar a

suit ... ‘based upon legally significant acts occurring after

the filing of a prior suit that was itself based upon earlier

acts.’” TechnoMarine, 758 F.3d at 501 (quoting Waldman v.

Village of Kiryas Joel, 207 F.3d 105, 113 (2d Cir.2000)).




that it can take judicial notice of this record. See
TechnoMarine, 758 F.3d at 498.

                                - 14 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 15 of 19



Plaintiffs point out that Horn did not register her copyright in

the photograph until after the prior judgment was rendered. Opp.

8. Therefore, Plaintiffs correctly maintain that the instant

infringement claim could not have been brought in the prior

suit, because, as discussed above, copyright registration is a

necessary prerequisite of a copyright infringement claim. See 17

U.S.C. § 411(a). Brooks’ offers no authority to support her

response–that the allegedly infringing conduct occurred before

the prior judgment and that Horn was obliged to have registered

the copyright at the time she discovered the infringement. The

Court must therefore reject Brooks’ claim preclusion argument,

since the copyright was not registered until after the prior

judgment was rendered, and the registration was a “legally

significant act” for the infringement claim. Therefore,

Plaintiffs are not precluded from pursuing the instant

infringement claim.

B.   Failure to State a Claim

     Brooks argues that Horn and Poppington fail to state a

claim for infringement because they purportedly lacked the legal

right to copyright the photograph in question. Brooks makes two

arguments under this heading. First, she argues that the

photograph, which was taken on the set of the Mafietta film

production, is a derivative work, and so she possesses

derivative rights in the photograph that prevent Horn from

                                - 15 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 16 of 19



asserting her own copyright. Second, Brooks argues that since

Horn was paid $600 to perform photography services on the

Mafietta set, Brooks is entitled to copyright the photograph

under the “work made for hire” doctrine.

     1.   Derivative Work

     First, Brooks argues that Horn could not have legally

copyrighted the photograph taken on set, because it is a

derivative work of her registered copyright in Mafietta. Mot.

16. However, this argument amounts to a mere assertion. Brooks

does not engage with the relation between her own copyright and

the photograph that she contends is derivative. Argument about

the relationship between the photograph and Brooks’ authorship

of Mafietta may not be possible in this posture, but it is

undoubtedly necessary to establish Brook’s entitlement to the

photograph’s copyright.2 An author has a copyright in derivative

works only to the extent of the preexisting material, and a new

author can register a copyright in a derivative work to the

extent that person contributed new material. 17 U.S.C. § 103(b).

see also Earth Flag Ltd. v. Alamo Flag Co., 153 F.Supp.2d 349,

353 (S.D.N.Y.2001) (“Although derivative works are protectible,




     2 As discussed in connection with Brooks’ work made for hire
argument, the copyright registration establishes a rebuttable
presumption that Horn is the photograph’s author. See infra at
19; 17 U.S.C. § 410(c).

                                - 16 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 17 of 19



copyright protection extends only to the non-trivial, original

contributions of the derivative work's author.”). There are

tricky questions involved in the relationship between the

Mafietta copyright and the photograph taken on set, including

that they are in different media and the extent of originality

involved in the photography. Cf. Earth Flag Ltd., 153 F.Supp.2d

at 354. But Brooks addresses none of these issues. In any event,

Brooks’ central contention -- that “a derivative work[] cannot

be protected by copyright without the permission of the original

copyright owner” -- is a “contention [with] no basis in law.”

Keeling v. New Rock Theater Prods., LLC, 2011 WL 1899762, at *1

(S.D.N.Y. May 17, 2011). Accordingly, the Court will not dismiss

the complaint because the photograph was allegedly derivative of

Mafietta.

     2.     Work Made For Hire

     Second, Brooks argues that she is entitled to copyright the

photograph under the “work made for hire” doctrine, because she

paid Horn $600 to take photographs on the Mafietta set, as

documented by a register of expenses entered into evidence at

the Brooks v. Dash trial. This contention too fails.

     To start, the Court is bound to presume that Horn is the

author. The copyright registration application filed as an

attachment to the Complaint includes a certification dated April

25, 2020 specifying Horn as the “Author/Owner” of the

                                 - 17 -
     Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 18 of 19



photograph, which is described as having been completed in 2015

and first published on January 1, 2016. See ECF 2 at 4. Horn was

bound to specify on that application if the photograph had been

a work made for hire. See 17 U.S.C. § 409(4).3 Since the

registration indicates it was made within five years of the

first publication of the work, 17 U.S.C. § 410(c) requires that

“[i]in any judicial proceedings the certificate of ...

registration ... shall constitute prima facie evidence of the

validity of the copyright and of the facts stated in the

certificate.” The Court does, however, retain discretion to give

the statements made in the certificate only as much weight as it

deems appropriate. Id. Nonetheless, the Copyright Act requires

that Brooks bear the burden of rebutting Horn’s authorship.

     But Brooks has not provided the facts necessary to

establish that the photograph is a work made for hire. Under 17

U.S.C. § 101, a “work made for hire is either a work ‘prepared

by an employee within the scope of his or her employment’ or

certain types of ‘specially ordered or commissioned’ work, so

long as the parties agree in writing that the work will be

considered a work made for hire.” Waite v. UMG Recordings, Inc.,

450 F. Supp. 3d 430, 434 (S.D.N.Y. 2020) (emphasis added);



     3 Indeed, the Copyright Office database entry for No.
VA0002202766 indicates that the form used for submission is
inappropriate for works made for hire.

                                - 18 -
         Case 1:20-cv-08616-JSR Document 39 Filed 07/27/21 Page 19 of 19




accord Gary Friedrich Enterprises, LLC v. Marvel Characters,

Inc., 716 F.3d 302, 310           (2d Cir. 2013). While Brooks has cited a

Brooks v. Dash trial exhibit indicating that the Mafietta

production enterprise paid Horn $600 to take photographs on set,

cf. supra n. 1, Brooks has not claimed that a written agreement

exists governing Horn's photography, let alone a written

agreement with a work made for hire provision. Nor has Brooks

suggested that Horn took the photographs pursuant to an

employer-employee relation. Brooks has thus failed to establish

that the photograph was a work made for hire.

                                  III. Conclusion

     For the reasons set forth above, Brooks' motion to dismiss

is DENIED in its entirety.



     SO ORDERED.

Dated:        New York, NY

              July   fl,   2021                     JED S. RAKOFF, U.S.D.J.




                                       - 19 -
